Preparation for the European Council (14-15 December 2006) (continuation of debate)
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I welcome the presidencies, and, with the forthcoming summit in mind, would like to fire off a few comments in the hope that you catch whatever energy I can charge them with, which would be a first step towards greater energy efficiency and would do the summit no harm either.
Let us kick off with Turkey, about which I should like to say something to which allusion has already been made today. That Turkey's accession is problematic has nothing to do with Cyprus, so let us not act as if Cyprus could be used as a means of resolving the problem of Turkey's accession. Yes, Turkey must accept the customs union. We in the European Union must once and for all lift the blockade of Northern Cyprus and stop allowing the Greek Cypriots to oppress it in the way they are doing, for the people of Northern Cyprus are the victims of two strains of nationalism - Turkish and Greek Cypriot. That is something that we Europeans have to say, and I hope that our doing so will be the making of the Summit.
Secondly, there is climate policy. I am delighted to see that Mr Poettering and his colleagues have got in touch with the reality of climate change. Very good, very pleasant, but please can we now get it right? Here in Europe, we agree on CO2 reduction, and then we conclude a stability pact; those who fail to stick to their CO2 limits get criminal proceedings brought against them by the Commission. I have had enough of the verbiage, of the constant need to make statements; when we have to adopt or enact something though, we are somewhere else, like at the next football match. So let us have this Pact; let us say that Europe has to cut back by this or that amount. I have heard that you want 20% renewable energies with effect from 2012, so go ahead and do that, but then those countries that are unwilling or unable to achieve that - whether they be large or small - must get it in the neck from the European Union. That, for once, would be something that would do us some good.
Then there is the issue of immigration. Yes, we do have to sort that out, but when we do, let us do it properly. We have built ourselves a home, our common European home. Unfortunately, we have only built the windows, and forgotten about the doors. If you have a house with no doors, people will come in through the windows. If you are no longer willing to put up with people coming in through the windows, you have to put doors in, and doors, to put it in plain language, can be opened or stay shut. We have to sort out how the doors can be opened, how people can come to Europe legally, and by people I mean not only refugees, not only migrants; there must be a legal way for people to migrate in order to work. This has to be regulated in a positive way, in such a way that people know how, in Europe, the doors open and shut; let us do something practical about this.
There is also Frontex, the oh-so wonderful Frontex that rescues people from the sea. For three years, though, we have been promising people in Africa that we would supply them with ships that would enable them to prevent illegal fishing by the Chinese and others off their coastlines. Did we supply those ships? No, we did not. We did set up Frontex, though. Let us do something practical, something that helps these people and enables them to survive; that is something Europe can do.
The Summit can be a summit in the true sense of the word, and a good one too, if a bit more energy is injected into it, with fewer flowery words, but real action instead.
Thank you very much, Mr Cohn-Bendit. European energy consumption will have risen a little during the course of your speech.
on behalf of the GUE/NGL Group. - (FI) Mr President, Minister Lehtomäki, Commissioner, as the Finnish Presidency ends, the baton will be passed at the summit this week to Germany. During its term, Finland has done its most significant work in secret for Germany. Finland has had bilateral talks with all the Member States on the possibility of awakening the dead within the context of the EU Constitutional Treaty. Finland will report back on the discussions that it has had at the summits.
To carry on preparing the Constitutional Treaty in secret goes against one of the Presidency's priorities, which was to increase openness and transparency in the EU. Preparing things in secret gives a particular image of the Community, as its political elite promotes its own interests, ignoring national opinion and ignoring the results of referendums.
Particularly scandalous was the decision by the government of the Finnish Presidency to ratify the defunct EU Constitution in the Finnish parliament. Many members of government parties voted against ratification. Everyone knows that the Constitution ratified by Finland will come into force anywhere.
At the summit, Finland is putting issues on the agenda concerning an area of freedom, security and justice. Ultimately the aim is to switch to qualified majority decisions on matters under the third pillar, and making use of the 'passerelle' procedure. The proposal did not receive the support it needed at the meeting of Justice Ministers at Tampere. There are countries in the EU which value the legal basis provided by their own laws in matters that have not been legally transferred to the EU's competence. Regrettably, Finland is not one of them.
Finland hopes that enlargement will be discussed at the summits, though not Turkish membership or the position of Cyprus. It remains to be seen how future enlargement will be dealt with by beating about the bush and not calling things by their proper name. The Turkey-Cyprus problem, however, is real.